 Case 19-50012   Doc 275 Filed 11/14/19   EOD 11/14/19 11:30:25    Pg 1 of 13
                   November 14, 2019




                   ______________________________
                   Robyn L. Moberly
                   United States Bankruptcy Judge




            IN THE UNITED STATES BANKRUPTCY COURT
             FOR THE SOUTHERN DISTRICT OF INDIANA
                     INDIANAPOLIS DIVISION

In re:
                                          Chapter 11
USA GYMNASTICS,
             Debtor.                      Case No. 18-9108-RLM-11


USA GYMNASTICS,                           Adv. Pro. No. 19-50012
     Plaintiff,                           in 18-09108-RLM-11

v.
ACE AMERICAN INSURANCE
COMPANY f/k/a CIGNA INSURANCE
COMPANY, GREAT AMERICAN
ASSURANCE COMPANY, LIBERTY
INSURANCE UNDERWRITERS INC.,
NATIONAL CASUALTY COMPANY,
RSUI INDEMNITY COMPANY, TIG
INSURANCE COMPANY, VIRGINIA
SURETY COMPANY, INC. f/k/a
COMBINED SPECIALTY

                                    1
   Case 19-50012          Doc 275     Filed 11/14/19      EOD 11/14/19 11:30:25          Pg 2 of 13




 INSURANCE COMPANY, WESTERN
 WORLD INSURANCE COMPANY,
 ENDURANCE AMERICAN
 INSURANCE COMPANY, AMERICAN
 HOME ASSURANCE COMPANY, and
 DOE INSURERS,

            Defendants.


       BANKRUPTCY COURT’S PROPOSED FINDINGS AND CONCLUSIONS
         WITH RESPECT TO USAG’S MOTIONS FOR PARTIAL SUMMARY
    JUDGMENT AND ACE’S CROSS- MOTIONS FOR SUMMARY JUDGMENT

        In accordance with 28 U.S.C. 157(c)(1), the Bankruptcy Court now tenders its
proposed findings and conclusions :
        This matter came before the Court on the Motion for Partial Summary
Judgment (the “Motion”) filed by Debtor and Plaintiff (“USAG”) against Defendant
Ace American Insurance Company f/k/a/ CIGNA Insurance Company (“Ace”) for an
order pursuant to FED. R. CIV. P. 56(a), made applicable to this Adversary Proceeding
through FED. R. BANKR. P. 7056, and S.D. Ind. L.R. B-7056-1, declaring the Debtor’s
rights under an insurance policy sold by Ace that is the property of the Debtor’s
estate. [Dkt. 174, 175] In response, Ace filed a Cross-Motion for Summary Judgment
(the “Cross-Motion”) [Dkt. 216] and a Memorandum of Law in Opposition to the
Motion (the “Opposition”). [Dkt. 217] USAG filed a Combined Response and Reply
Brief (the “Response”) [Dkt. 231], and Ace filed a Reply Memorandum in Support of
its Cross-Motion (the “Reply”) [Dkt. 239] The Court held oral argument on October
30, 2019. The motions are now ripe for decision. 1

        1
          The issue before the court is a non-core claim upon which final judgment must be rendered
by an Article III court absent consent of the parties. 28 U.S.C. §157(c)(2). Ace does not consent to
entry of final judgment by the Bankruptcy Court in this matter and moved for withdrawal of the
reference on March 5, 2019. (Dkt. 37). The District Court denied that motion since mediation was
underway. Ace has filed a second motion for withdrawal of the reference on August 20, 2019. (Dkt.
192). That motion remains pending at this time. Ace has neither impliedly consented to this
court’s jurisdiction nor waived its right to entry of final judgment by the District Court by filing its
cross-motion. See. Wellness Intern. Network, Ltd. v. Sharif, 135 S.Ct. 1932, 1947 (2015).



                                                    2
  Case 19-50012      Doc 275    Filed 11/14/19   EOD 11/14/19 11:30:25     Pg 3 of 13




      USAG has been named as a defendant in hundreds of lawsuits
involving sexual abuse perpetrated upon athletes by Dr. Larry Nassar, a
USAG volunteer. The instant matter involves an insurance coverage dispute
arising out of primary general commercial liability and excess liability
policies issued each year for 1998, 1999 and 2000. Mediation resumes in mid-
November. USAG’s reorganization depends on its ability to reach a global
resolution among its carriers and the sexual abuse survivors.

                                   GOVERNING LAW

      The parties agree that Indiana law governs this coverage dispute. As a
federal court exercising diversity jurisdiction, this Court is required to follow
the law as articulated by the Indiana Supreme Court. See Lexington Ins. Co.
v. Rugg & Knopp, Inc., 165 F.3d 1087, 1090 (7th Cir. 1999). If that Court has
not spoken to the issue, a federal court must predict how the Indiana
Supreme Court would decide the question. Id.

    INDIANA COURTS’ INTERPRETATION OF TERMS OF INSURANCE CONTRACTS

      Generally, in Indiana, contracts for insurance are subject to the same
rules of interpretation as are other contracts. Asbury v. Indiana Union
Mutual Insurance Co. 441 N.E.2d 332 (Ind. Ct. App. 1982); American
Economy Insurance Co. v. Liggett , 426 N.E.2d 136 (Ind. Ct. App. 1981). If
the policy language is clear and unambiguous, it should be given its plain and
ordinary meaning. Spears v. Jackson , 398 N.E.2d 718 (Ind. Ct. App. 1980);
Vernon Fire and Casualty Insurance Co. v. American Underwriters, Inc., 356
N.E.2d 693 (Ind. Ct. App. 1976).

      The Indiana Supreme Court in Beam v. Wausau Ins. Co., 765 N.E.2d 524,
528 (Ind. 2002) spoke to some special rules of construction of insurance contracts
that have been developed due to the disparity in bargaining power between insurers
and insureds. The court observed that, “[i]f a contract is clear and unambiguous,
the language therein must be given its plain meaning,” quoting Allstate Ins. Co. v.

                                           3
  Case 19-50012       Doc 275   Filed 11/14/19   EOD 11/14/19 11:30:25    Pg 4 of 13




Boles, 481 N.E.2d 1096, 1101 (Ind.1985). But, “[w]here there is ambiguity,
insurance policies are to be construed strictly against the insurer and the policy
language is viewed from the standpoint of the insured.” Bosecker v. Westfield Ins.
Co., 724 N.E.2d 241, 244 (Ind. 2000) (quoting Am. States Ins. Co. v. Kiger, 662
N.E.2d 945, 947 (Ind.1996)). Any ambiguity in a policy term is interpreted in favor
of the policyholder and in favor of coverage. Eli Lilly & Co. v. Home Ins. Co., 482
N.E.2d 467, 470–71 (Ind. 1985). If there is more than one reasonable construction of
a term, then it is ambiguous. Id. A disagreement among courts as to the meaning of
a particular contractual provision is evidence that an ambiguity may exist. But a
division of authority is only evidence of ambiguity; it does not establish conclusively
that a particular clause is ambiguous. Thomson Inc. v. Insurance Co. of North
America, 11 N.E.3d 982, 993 (Ind. Ct. App. 2014), Hartford Acc. & Indem. Co. v.
Dana Corp., 690 N.E.2d 285, 295 (Ind. Ct. App. 1997); Travelers Indem. Co. v.
Summit Corp. of Am., 715 N.E.2d 926, 938 (Ind. Ct. App. 1999). An ambiguity must
be resolved in favor of the insured and so an insurer may not offer extrinsic
evidence to prove the meaning of policy terms. Eli Lilly & Co., 482 N.E.2d at 471.

         When reviewing an insurance policy, a court construes the insurance policy
as a whole and considers all of the provisions of the contract and not just the
individual words, phrases or paragraphs. Briles v. Wausau Ins. Co., 858 N.E.2d
208, 213 (Ind. Ct. App. 2006). A court must accept an interpretation of the contract
language that harmonizes the provisions, rather than one that supports conflicting
versions of the provisions. Id. As such, a court “should not construe the language of
a contract so as to not to render any words, phrases, or terms ineffective or
meaningless.” Mahan v. Am. Standard Ins. Co., 862 N.E.2d 669, 676 (Ind. Ct. App.
2007).




                                           4
      Case 19-50012    Doc 275    Filed 11/14/19   EOD 11/14/19 11:30:25     Pg 5 of 13




                                    POLICY PROVISIONS

                                  THE PRIMARY POLICIES

          USAG bought three primary insurance policies containing
endorsements that provided coverage for “Physical Abuse or Sexual
Misconduct”. The three primary policies were written annually and were in
force from August 1, 1998 to August 1, 1999 (the “1998 policy”), from August
1, 1999 to August 1, 2000 (the “1999 policy”) and from August 1, 2000 to
August 1, 2001 (the “2000 policy”). USAG also purchased corresponding
excess policies that were in force for the same time periods. The provisions of
the three primary policies were identical, as were the provisions of the three
excess policies. Each primary policy provided for a $1 million limit for a
“single act” of sexual abuse by the same perpetrator with a $5 million
aggregate and each corresponding excess policy provided for an additional
$10 million in coverage. Since the motions concern only the acts of a single
perpetrator, Nassar, the $5 million aggregate does not come into play here.

          The endorsements contained their own insuring agreements for physical or
sexual abuse. The insuring agreement provided that it will “pay those sums that
the insured becomes legally obligated to pay as damages because of ‘bodily injury’ or
‘personal injury’ to which this insurance applies arising out of ‘physical abuse’ or
‘sexual misconduct’ against any person while in the care, custody or control of any
insured.” 2 “Bodily injury” included mental anguish resulting from ‘physical abuse’
or ‘sexual misconduct’. The policy defined “physical abuse” as “actual, alleged or
threatened physical maltreatment” and “sexual misconduct” as “any conduct,
whether actual, alleged or threatened, of a sexual nature.” 3

          The policy applied only to claims made for “bodily injury” or “personal injury”
caused by an act of “physical abuse” or “sexual misconduct” committed in the


2   Policy §1(a).
3   Policy §4

                                             5
    Case 19-50012       Doc 275    Filed 11/14/19   EOD 11/14/19 11:30:25    Pg 6 of 13




“coverage territory” 4 and the injury had to be first committed during the policy
period. 5 “Bodily injury” or “personal injury” also had to have been sustained during
the policy period or “during the subsequent period” in which Ace or one of its
affiliates “have issued a policy which would apply to such ‘bodily injury’ or ‘personal
injury’ except for a provision that such ‘bodily injury’ or ‘personal injury’ be caused
by an act of ‘physical abuse’ or ‘sexual misconduct’ first committed during its policy
period.”   6



        The section entitled “Limits of Insurance” provides:

                 3. LIMITS OF INSURANCE

                 a. All acts or omissions which cause or contribute to “physical abuse” or
                 “sexual misconduct” by a single individual for whose conduct any
                 insured is legally responsible shall be considered a single act, subject
                 to the Each Act limit of insurance, regardless of the number of acts or
                 omissions, number of persons injured, number of insured responsible
                 or number of locations involved.

                 b. The Each Act of “Physical Abuse” or “Sexual Misconduct” limit of
                 insurance shown above is the most we will pay in judgments or
                 settlements for a single act of “physical abuse” or “sexual misconduct”,
                 or both. If this policy provides a General Aggregate limit, the “Physical
                 Abuse” or “Sexual Misconduct” Aggregate limit shall be part of and not
                 in addition to the General Aggregate limit. The most we will pay in
                 total judgments or settlements during any policy period is the
                 “Physical Abuse” or “Sexual Misconduct” Aggregate limit to the extent
                 there is coverage available in any applicable General Aggregate limit.

                 c. If this coverage form and any other coverage form or policy for the
                 same policy period issued by us or any company affiliated with us
                 apply, the maximum applicable limits of insurance available under all
                 coverage forms or policies shall not exceed the highest applicable limits
                 of insurance under any one coverage form or policy.

Subsection (a) is a “deemer” clause where all acts of sexual abuse by one person is
deemed to be a “single act”, regardless of the number of acts, persons injured,


4 Policy §1(b)(1).
5 Policy §1(b)(2)
6 Policy §1(b)(3)


                                              6
    Case 19-50012       Doc 275   Filed 11/14/19   EOD 11/14/19 11:30:25   Pg 7 of 13




number of insureds responsible, or number of locations involved. 7 Coverage for a
“single act” was limited to the Each Act limit of insurance which was $1 million for
Each Act with an aggregate of $5 million under subsection (b). 8     Subsection (c) is
an “anti-stacking” provision where Ace would pay out under only one policy if
coverage was also provided under any other policy issued by Ace for the same policy
period. 9

                                   THE EXCESS POLICIES

        The excess policies apply to the injury or damage covered by the primary, or
underlying policy. Under the excess policy insuring agreements, Ace agreed to pay
the “ultimate net loss” in excess of the applicable limits of the underlying policy.
The excess policy provisions were “follow form” in that the underlying policy’s
definitions, terms, conditions, limitations and exclusions applied to coverage under
the excess policy “unless they are inconsistent with provisions of this policy or relate
to …limits of insurance.” 10 Coverage under the excess policy is triggered when the
amount of coverage under the underlying policy is either reduced or exhausted. In
the case of coverage reduction, Ace agreed to pay the excess of the reduced
underlying limit. In the case of coverage exhaustion, Ace agreed that the excess
policy would continue in force as the underlying agreement. 11

             The “Deemer” Clause in the Primary Policy is not Ambiguous

        Nassar abused athletes over all three policy years and there were victims he
first abused in each of the three policy years. USAG argues that it is entitled to $33
million in coverage for the aggregate of the three years’ policies for the Nassar
related claims and a total aggregate of $45 million for all sexual abuse claims. Ace
does not dispute that $45 million is available for all sexual abuse claims but
contends that the “deemer clause” channels payment of all Nassar related claims

7 Policy §3(a)
8 Policy §3(b)
9 Policy §3(c)
10 Excess policy §1A
11 Excess policy §1B(1) and (2)


                                             7
      Case 19-50012            Doc 275   Filed 11/14/19   EOD 11/14/19 11:30:25   Pg 8 of 13




over the three policy years to the $11 million in coverage limits available in 1998
since Nassar “first committed” the abuse in 1998.

          The first step in any coverage analysis is determining what event must occur
for potential coverage to commence under the terms of the insurance policy. The
operative event implicating coverage is also known as the “trigger” of coverage:

           The issue is largely one of timing: what must take place within the policy's
          effective dates for the potential of coverage to be ‘triggered’? A policy that has
          not been triggered does not provide any coverage, while a policy that has
          been triggered may or may not provide coverage. Whether coverage is
          ultimately established in any given case may depend on the consideration of
          many additional factors, including the existence of express conditions or
          exclusions in the particular insurance policy, the availability of certain
          defenses that might defeat coverage, and a determination of whether the
          facts of the case will support a finding of coverage. The determination of the
          trigger of coverage depends on the policy language, rather than the type of
          injury alleged or the theory of liability pled.
In re Feature Realty Litigation, 468 F. Supp.2d 1287, 1294 (E.D. Wash. 2006).
          The ”trigger” found in the insuring agreement is “bodily injury” or “personal
injury” caused by an act of “physical abuse” or “sexual misconduct” committed in the
coverage territory during the policy period. 12 Whether the triggering event
ultimately establishes coverage depends on the policy language. The insuring
agreement provided that “the amount we will pay for damages is limited “as
described in 3. LIMITS OF INSURANCE.” The deemer clause contained in those
limits provides that the acts committed by a single perpetrator would be considered
a “single act” subject to the Each Act coverage limit. It does not provide for any or
all acts “committed within the policy period”. The latter part of the clause
demonstrates the expansiveness of “all”. “All” is “regardless” of the number of acts,
persons injured, insureds responsible or locations involved. “All acts or omissions”
is not modified nor limited by a time frame and the other expressly stated
benchmarks regarding number of acts, persons injured, insureds responsible and
locations are not temporally limited either. The term “all acts or omissions” is not


12   Policy §1(b)(1) and (2)

                                                    8
   Case 19-50012     Doc 275    Filed 11/14/19   EOD 11/14/19 11:30:25      Pg 9 of 13




ambiguous. The absence of a temporal limit does not give rise to the inference that
it must mean acts committed only within the policy period. There is no limiting
language in this deemer clause. The Court will not rewrite this clause to impute a
time limitation and expand coverage beyond that provided for in the contract. Sell
v. United Farm Bureau Family Life Ins. Co., 647 N.E.2d 1129,1131-32 (Ind. Ct.
App. 1995).

      USAG refers to paragraph (c) of the Limits of Insurance which contains the
time limitation “for the same policy period”. Paragraph (c) is an “anti-stacking”
provision where the policy would not apply at all if USAG was covered by another
Ace policy with a higher aggregate limit “for the same policy period”. Paragraph (c),
unlike (a), applies to all acts by all perpetrators and is temporally limited to policies
within the same period. USAG would not be allowed to “stack” coverages under
different policies issued by ACE for the same policy period. However (a) is limited
to all acts by a single perpetrator. If anything, the reference to “for the same policy
period” bolsters Ace’s contention that it knew how to add a temporal limitation to
its insurance coverage limits and did so in paragraph (c) with respect to liability for
all perpetrators for policy stacking purposes. Had it intended for paragraph (a) to
contain the same temporal limit for all acts by a single perpetrator, it would have
so provided. It did not.

      Ace’s reading of the deemer clause is the only reading that comports with the
insuring agreement. Coverage is triggered for sexual abuse “first committed”
during the policy period or sustained (1) during the policy period or (2) during any
subsequent period in which Ace issued a policy applicable to injury for sexual abuse
except for the requirement that the perpetrator’s abuse be first committed during
its policy period. “First committed” refers to the triggering event, e.g the “act” of
abuse by a single perpetrator, not to each victim of that abuse. Its measure is the
act, not the victim nor the claim a victim has. It is undisputed that there are
victims who were first abused by Nassar in 1999 and 2000, but the trigger is a
perpetrator’s first act, not when a particular victim was first abused. The insuring

                                            9
  Case 19-50012     Doc 275    Filed 11/14/19   EOD 11/14/19 11:30:25      Pg 10 of 13




agreement contemplates application of coverage under “this” policy to subsequent
policy years to the act of sexual abuse “first committed” within that policy period.
The deemer clause reiterates this focus on “act” by its emphasis on “all acts”
without time limitation.

                  Only the 1998 Excess Policy Coverage is Available

      USAG’s arguments with respect to the excess policies likewise fail. Its
argument that Ace is liable for $33 million in coverage for the Nassar related claims
is premised on reading the “deemer clause” to contain a temporal limit which the
Court has already found should not be imputed. USAG next argues that the excess
policy does not incorporate the deemer clause and thus it does not apply to the 1999
and 2000 excess policies.

      The excess policy was a “follow form” which applied the primary policy’s
“Definitions, Terms, Conditions, Limitations, and Exclusions” of the primary policy
in effect unless they were “inconsistent with the provisions of this policy” or “relate
to…limits of insurance.” USAG contends that this carve-out for “limits of
insurance” signifies that the deemer clause, which is contained in the “Limits of
Insurance” under the primary policy, should be ignored. The first letters of the
terms “Definitions, Terms, Conditions, Limitations, and Exclusions” are capitalized
in the excess policy. Their capitalization connotes that they are not generic terms.
See, 3GJD, LLC v. Millenium Brothers, LLC, CV156024483, 2017 WL 5202840 at
*3 (Conn. Super. Ct. September 28, 2017). Indeed, they “follow form” to their
primary policy counterparts. While the first letters of “Limits of Insurance” are
capitalized in the primary policy, they are not under Section 1A of the excess policy.
However, Section 1B of the excess policy is titled “Limits of Insurance” and deals
with the limit of Ace’s liability. The lower-cased “limits of insurance” reference in
Section 1A of the excess policy gives the inference that the term is used generically.
That is the only logical reading of this section since the excess policy itself contains
its own “Limits of Insurance” provision in Section 1B. The exclusion of matters that

                                           10
     Case 19-50012       Doc 275   Filed 11/14/19   EOD 11/14/19 11:30:25    Pg 11 of 13




“relate to” the “limits of insurance” in Section 1A simply means that the excess
policy follows form with the primary policy liability limits, unless the excess policy
contains higher dollar coverage limits as set out in the separate “Limits of
Insurance” in Section 1B. It does not serve to exclude application of the deemer
clause to the excess policies. This is the only interpretation that comports with the
terms “Limits of Insurance” and “limits of insurance” in the excess policy and the
general rule that the excess policy is triggered only when the primary policy pays.
Union Carbide Corp. v. Affiliated FM Ins. Co., 891 N.Y.S. 2d 347, 350 (N.Y. App.
Div. 2009)(excess policy followed form to underlying policy regarding number of
years’ limits available even though limits of liability were excepted from follow form
clause); Air & Liquid Sys. Corp. v. Allianz Underwriters Ins. Co., Civil Action No.
11-247, 2013 WL 5436934 at *25, (W.D.Pa. September 27, 2013) (underlying policy
provision regarding non cumulation provision applied to excess even though follow
form clause in excess policy did not apply to limits of liability); Metro Life Ins. Co. v.
Aetna Cas. & Sur. Co., X04CV950115305S, 1999 WL 244642 at *3 (Conn. Super. Ct.
April 16, 1999) (underlying policy’s provision regarding number of limits applied
even though follow form clause in excess excepted out limits of liability.)

          USAG then points to inconsistencies between the primary policy and the
excess policy to eliminate application of the deemer clause. The excess policy
provides that Ace’s limit of liability “shall be the total of OUR liability for all
covered damages sustained during each annual period of this policy”. The excess
policy provides that Ace will pay the “ultimate net loss” in excess of the applicable
limits of the underlying insurance. 13 The ultimate net loss is measured by the
underlying policy’s limit that has been reduced or exhausted by payment for losses
for “occurrences” which take place “during OUR policy year.” 14 USAG contends that
these provisions in the excess policy are inconsistent with the deemer clause and
the Each Act limitation. The provisions merely describe the aggregate limit


13   Excess Policy §1A
14   Excess Policy §1B

                                              11
  Case 19-50012     Doc 275   Filed 11/14/19   EOD 11/14/19 11:30:25     Pg 12 of 13




available under the excess policy. They do not negate the fact that Nassar’s acts are
deemed a “single act” subject to the $1 million limit. They are applicable to other
“acts” that would be subject to the annual aggregate limit, including abuse
perpetrated by parties other than Nassar.

      USAG posits that the 1999 and 2000 excess policy limits are available even if
the deemer clause applies to the excess policies. USAG contends that the 1999 and
2000 policies were triggered because some victims were first abused by Nassar in
those later years. If the deemer clause applies, USAG argues, recovery for any and
all Nasser abuses is channeled to the “Each Act” $1 million limit under the 1998
policy. But, because that coverage is either reduced or exhausted, the excess
policies for 1999 and 2000 are triggered. This premise fails for two reasons. First,
the 1999 and 2000 policies are not triggered because the triggering event is the first
act of abuse by a single perpetrator, not when a victim is first abused by a single
perpetrator who has committed acts of sexual abuse in prior policy years. That
single perpetrator is Nassar and the act was first committed under the 1998 policy.
Second, the excess policies clearly provide that if the underlying insurance does not
pay a loss for reasons other than the exhaustion of an aggregate limit of insurance,
the excess policy will not pay a loss. If the 1999 and 2000 primary policies have paid
nothing, their excess policies pay nothing.

      The coverage at issue here deals with only the Nassar related claims which
by definition arise from acts committed by a single perpetrator. The acts were “first
committed” under the 1998 policy and that policy’s limits of insurance apply. Those
acts are deemed a single act subject to the “Each Act” $1 million cap. The 1998
excess policy is likely triggered because the 1998 primary policy will pay the loss for
the Nassar related claims which will likely exceed limits of the primary policy.
USAG is entitled to coverage of $11 million.




                                          12
 Case 19-50012   Doc 275   Filed 11/14/19   EOD 11/14/19 11:30:25   Pg 13 of 13




     Accordingly, the Court proposes the District Court GRANT Ace’s Cross
Motion For Summary Judgment and DENY USAG’s Motion For Partial Summary
Judgment.

                                  #   #     #




                                      13
